DETAILED ACTION
Election/Restrictions
Claims ** are allowable. Claims ** previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions is hereby withdrawn and claims ** hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
To briefly elaborate on the above, by far the best reference teaching most of the limitations of claims 1 & 13 is US-2014/0083453 (previously cited; also, see US-2009/0017603 and US-5880031).  However, it has a fatal flaw: it applies to a processing chamber itself, and not to a wafer inside the chamber.  In other words, arguing obviousness of combination based on that reference is impossible: it applies to a metal chamber, instead of a semiconductor wafer.  The rest of the references do not teach the two contaminants being removed in turns (claim 13), specifically carbon being removed in second step.  Or, at the very least, arguing obviousness of combination seems to be hindsight reconstruction, more than anything else.
This indication of allowance is virtually identical to the ones presented in 2 parent cases.
Claims 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 19 recites in part: “ramping a processing chamber temperature up to a first baking temperature; while at the first baking temperature, performing a first baking process in a hydrogen gas (H2) ambient, wherein the first baking process removes carbon contamination from a semiconductor wafer; while at a second baking temperature, performing a second baking process in the hydrogen gas (H2) ambient, wherein the second baking process removes oxygen contamination from the semiconductor wafer; after removal of the carbon and oxygen contamination, growing an epitaxial layer over the semiconductor wafer by flowing silane (SiH4) gas, hydrogen chloride (HCl) gas, and a dopant gas over the semiconductor wafer at a growth pressure and at a growth temperature, wherein the dopant gas provides for doping of the epitaxial layer during growth”.
Generally speaking, each one of the above elements is obvious in and of itself (see rejections of claims that contain all of these limitations below).   However, given overall narrowness of the claim and the sheer weight of all the different teachings, this Examiner is not ready to argue obviousness of all the separate claim elements, when combined in a single claim. 
This indication of allowance is virtually identical to the ones presented in 2 parent cases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/10/22


/Mounir S Amer/Primary Examiner, Art Unit 2894